Citation Nr: 9925701	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for thrombophlebitis of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to August 
1964.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In a decision of November 20, 1973, the Board denied 
entitlement to service connection for thrombophlebitis of the 
left leg.  In a rating decision of July 1989, the agency of 
original jurisdiction denied entitlement to service 
connection for varicose veins and thrombophlebitis.  In a 
decision of October 8, 1991, the Board found that new and 
material evidence had not been submitted which would warrant 
reopening of claims of entitlement to service connection for 
varicose veins and thrombophlebitis of both legs.  

The veteran appealed the Board's October 8, 1991, decision, 
to the United States Court of Appeals for Veterans Claims 
(known at the United States Court of Veterans Appeals before 
March 1, 1999) (Court), which, upon a joint motion by the 
appellant and the Secretary of Veterans Affairs, vacated the 
Board's decision and remanded the case to the Board for 
further proceedings.  [redacted].  

In a decision of January 14, 1994, the Board denied 
entitlement to service connection for thrombophlebitis of the 
right leg, and found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for bilateral varicose veins and thrombophlebitis 
of the left leg.  

The veteran appealed the Board's January 14, 1994, decision 
to the Court, which affirmed the Board's decision.  [redacted].  

Thereafter, the veteran submitted additional evidence, 
including a report and an opinion by a private physician, in 
an attempt to reopen his claim of entitlement to service 
connection for thrombophlebitis of the lower extremities.  In 
a December 1995 rating decision, the RO implicitly found that 
the private physician's opinion constituted new and material 
evidence sufficient to warrant reopening the claim, and 
denied the claim on the merits.  The veteran appealed the 
denial of service connection for thrombophlebitis of the 
lower extremities to the Board, which, in a decision of 
August 7, 1997, denied the claim.  The veteran appealed the 
Board's August 7, 1997, decision to the Court, which, upon a 
joint motion by the Secretary of Veterans Affairs and the 
veteran-appellant, vacated the Board's decision on the issue 
of entitlement to service connection for thrombophlebitis of 
the lower extremities, and remanded the case to the Board for 
further proceedings.  [redacted].  

The veteran has asserted a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
amputations of the lower extremities as a result of treatment 
by the Department of Veterans Affairs.  That claim has not 
been adjudicated by the agency of original jurisdiction, and 
will be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Thrombophlebitis of the lower extremities was not present 
in service, and is not attributable to any incident or 
manifestation in service.  

2.  A service-connected chip fracture of the left medial 
malleolus and sprain of the left ankle in service did not 
cause or aggravate thrombophlebitis of the lower extremities.  



CONCLUSIONS OF LAW

1.  Thrombophlebitis of the lower extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).  

2.  Thrombophlebitis of the lower extremities is not 
proximately due to or the result of a chip fracture of the 
left medial malleolus or sprain of the left ankle in service, 
and has not been aggravated by those disabilities.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that: Postservice development of 
bilateral thrombophlebitis of the lower extremities was 
etiologically related to injuries to the left lower extremity 
during service; and residuals of a chip fracture of the left 
ankle in service in 1961 aggravated later-diagnosed 
thrombophlebitis of both lower extremities, and thereby 
contributed to the necessity to amputate that lower legs.  

The Board notes that the veteran's claim of entitlement to 
service connection for thrombophlebitis of the lower 
extremities is well grounded.  The Board is also satisfied 
that all relevant facts have been properly developed with 
regard to that issue.  No further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  

The veteran's service medical records disclose that during 
service he complained of a sore left ankle.  An X-ray was 
unremarkable except for a minute linear area of calcification 
just medial to the medial malleolus which had the appearance 
of a small area of calcification in the ligament, possibly 
secondary to an old trauma; no fracture was seen.  In 1962, 
the veteran sustained a severe left ankle sprain when the 
cuff on his pants caught in the wheel of a moving forklift, 
resulting in the forceful rotation of his ankle.  He was 
hospitalized and a short plaster cast was applied.  Upon 
removal of the cast, the earlier swelling and tenderness had 
resolved.  The final diagnosis was severe contusion of the 
dorsal aspect of the left foot, and chip fracture of the left 
medial malleolus, sustained in 1961 in a parachute jump.  His 
discharge examination in August 1964 was negative for chronic 
residual disability.  

In January 1971, the veteran reported to a private physician 
that he had suffered a spider bite to the left leg; 
tenderness and prominent veins of the left leg were shown.  
He was hospitalized for treatment, and the final diagnosis 
was acute thrombophlebitis of the left leg secondary to an 
insect bite.  

In March 1973, the veteran was treated at a private hospital 
for left leg pain.  The diagnosis was probable 
thrombophlebitis.  In May 1973, he was transferred to a VA 
medical center for further evaluation of a history of 
thrombophlebitis of the left lower leg. The veteran had left 
deep venous thrombosis with post-phlebitis syndrome. A clip 
was placed on the inferior vena cava.   

In 1974, the veteran was repeatedly hospitalized at a VA 
facility for treatment of a chronic stasis ulcer on the left 
ankle.  In December 1975, he was admitted for treatment of 
chronic stasis ulcers and swelling of both lower extremities.  
In January 1978, he was admitted for surgery, and a Linton 
procedure was performed on his left leg.  A February 1980 VA 
examination report indicated that he had chronic venous 
stasis with stasis ulcers of both lower extremities, one of 
which was active.  

In July 1989, a rating decision granted service connection 
for a chip fracture of the left medial malleolus.  

At a personal hearing in January 1990, the veteran testified 
that he had continued to have swelling of the left lower 
extremity after the service injury in 1962, but he did not 
seek medical attention until 1971.  

VA medical records in 1993 indicated that the veteran had 
continued to have severe venous stasis disease in his lower 
extremities in post service years, which resulted in a left 
below-the-knee amputation in 1990 and a right below-the-knee 
amputation in 1992.  

In support of his claim of entitlement to service connection 
for thrombophlebitis of the lower extremities, the veteran 
submitted a report by Clayton H. Diener, M.D., who noted the 
veteran's history in service of a chip fracture of the medial 
malleolus of the left ankle in 1961, and an injury to the 
left ankle involving a severe strain in 1962.  Dr. Diener 
stated that the significance of the development of acute 
thrombophlebitis of the left leg after service in 1971 was 
confusing; a spider bite, thought at that time to be the 
cause of the swelling, redness, and pain of the left leg, 
would have resulted in a definite area of central necrosis, 
which was not shown.  Dr. Diener was of the opinion that an 
insect bite was therefore not the cause of the January 1971 
episode.  

Dr. Diener stated that, "It is my opinion that the injuries 
sustained to (the veteran's) left ankle and foot [in service] 
set the stage for repeated bouts of thrombophlebitis.  Trauma 
is a common cause of thrombophlebitis."  He stated further 
that, within a very reasonable medical probability, the 
veteran's thrombophlebitis was caused by trauma.  

In support of the claim the veteran also submitted two 
articles from medical journals:  "Silent Deep Vein 
Thrombosis in Immobilized Multiple Trauma Patients;" and 
"Venous insufficiency as a Late Complication After Tibial 
Fracture."  

The Board requested an opinion from an independent medical 
expert (IME), who is an assistant professor of surgery in the 
division of vascular surgery at a state university medical 
center.  The IME was requested to review the claims file and 
offer an opinion on the following questions:  

(1) Whether thrombophlebitis of both lower extremities found 
in the 1970s was etiologically related to injuries to the 
left lower extremity (a severe contusion of the dorsal aspect 
of the left foot and a chip fracture of the left medial 
malleolus) during the veteran's period of active service from 
July 1961 to August 1964; and (2) whether residuals of a chip 
fracture of the left ankle in service in 1961 aggravated post 
service thrombophlebitis of both lower extremities, and thus 
contributed to the necessity for the amputation of both lower 
legs.  

The IME reported as follows:  

"I have reviewed the records sent to me by the Board of 
Veterans' Appeals regarding the above referenced appellant.  
These records include medical records and deposition 
testimony given by the appellant.  By way of summary, he was 
on active service from 1961 to 1964, and in 1962 he suffered 
a severe left ankle strain with contusion to the foot.  It 
appears he suffered a chip fracture of the left medial 
malleolus in a 1961 parachute jump.  He appears to be 
asymptomatic in this leg, except for some leg swelling, for 
which there are references made, but no medical 
documentation.  His severe disability began in 1971, when he 
suffered a spider bite, which appears to have instigated a 
bout of thrombophlebitis of the left leg.  In the years after 
that initiating event, he suffered a pulmonary embolism, 
failed attempts at anticoagulant therapy, a vena cava clip 
placement, failed split thickness skin graft coverage of 
venous stasis ulcers, and eventual bilateral lower extremity 
amputations.  Based on the medical record alone, you have 
asked me to render an opinion whether (1) the 
thrombophlebitis in both lower legs is related to the 
injuries to his left leg incurred during his active service 
(2) the chip fracture of 1961 aggravated the post service 
thrombophlebitis of both lower extremities, thereby 
contributing to the amputation of both lower extremities.  

"The fact that his severe problems began 9 to 10 years after 
his injuries makes it unlikely the thrombophlebitis is 
causally related to his injuries.  He states in the January 
20, 1990, hearing that he has been fighting this problem 
since 1971.  It is possible that he suffered an occult 
thrombosis of his left lower calf veins at the time of his 
injury and subsequent casting, but this certainly was not 
clinically significant, as he completed his active duty 
without sequelae.  It may be possible that occult venous 
thrombosis may have resulted in a mild degree of left below-
the-knee venous insufficiency, resulting in the extremities 
swelling alluded to, but not documented in his record.  
However, there was no documentation of post-phlebitic 
syndrome findings such as skin changes, pain, ulceration 
prior to the 1971 spider bite.  Typically, if venous 
thrombosis is severe enough to create lasting venous damage, 
the post-phlebitic syndrome (swelling, pain, thickening of 
the skin, hemosiderin deposition, ulceration) begins in the 
first six to eight months after the thrombosis.  That he 
manifested these findings only subsequent to the 1971 event 
leads me to conclude that any tibial vein thrombosis he may 
have had, whether "silent" or not, is clinically 
irrelevant, and that the inflammatory events surrounding the 
1971 bite is the inciting event.  The articles cited...point 
out the importance of considering acute venous thrombosis in 
the early post trauma management.  The article by Willen 
points out that venous insufficiency may be a consequence of 
unrecognized DVT related to trauma.  However, it makes no 
reference, and one cannot infer, correlation for subsequent 
DVT/pulmonary embolism remote to the injury based upon this 
data.  The article by Kudsk points out that indeed DVT may 
form at the time of trauma, and that it may be silent.  This 
is why treatment is rendered at the time of the injury to 
decrease the risk of DVT propagation in the immediate period 
after the injury.  Neither article makes any conclusions 
regarding the likelihood of DVT or pulmonary embolism a 
decade after a traumatic injury.  Therefore, application of 
these sources of data in this case is of limited relevancy.  
Let me point out that, in 1999, it remains controversial 
whether calf vein thrombus should even be treated, as its 
clinical relevancy with respect to post-phlebitic syndrome or 
pulmonary embolism is unclear.  Consequently, I conclude also 
that the residuals of the chip fracture did not contribute to 
his subsequent problems.  

"Careful review of the medical records reveals that this 
patient also suffered from thrombophlebitis of his upper 
extremities, recorded in hospital notes and admission notes 
of 1973.  It is inconceivable that these upper extremity 
findings are in any way related to his lower extremity 
injury.  Also, he has documented right greater saphenous vein 
thrombosis five days after the vena cava clipping while he 
was on heparin.  Finally, there is a mention of his inability 
to take Coumadin because of "idiosyncratic" reactions.  
While these are not documented, one must question whether 
this means that Coumadin failed to keep him anti coagulated.  
All this leads me to consider strongly whether the patient 
developed an hypercoagulable condition as he aged.  If 
present, this hypercoagulable condition would make him likely 
to suffer thrombophlebitis subsequent to a spider bite, 
thrombophlebitis in non traumatized limbs, thrombosis while 
being treated with heparin (a powerful anticoagulant), and it 
may account for the aggressive course of thrombosis 
culminating in his eventual amputations.  

"I must conclude, based upon the facts presented to me, and 
with no examination of the patient, that this appellant's 
complications are not a result of injuries sustained during 
his years of service."  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has held that 
secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In the veteran's case the record does not show, and the 
veteran has not alleged, that thrombophlebitis of the lower 
extremities was present during service.  Direct service 
incurrence of that disability is thus not established.  
(There is no contention and no showing in this case that 
thrombophlebitis preexisted service and was later aggravated 
during service).  38 U.S.C.A. §§ 1110, 1131.  

With reference to secondary service connection by way of 
causation, the veteran's private physician, Dr. Diener, has 
opined that trauma to the left ankle in service caused 
thrombophlebitis of the left lower extremity and right lower 
extremity, but has not explained by what process or mechanism 
such a development may have occurred, and not been detected 
by treating service department physicians.  The IME, a 
vascular surgeon, has stated that the fact that there were no 
post-phlebitic findings such as skin changes, pain, or 
ulceration prior to the 1971 spider bite, and the fact that 
in 1999 the clinical relevancy of calf vein thrombus with 
respect to post phlebitic syndrome is scientifically unclear, 
lead to the conclusion that thrombophlebitis of the lower 
extremities was not the result of injuries sustained by the 
veteran in service.  

Neither Dr. Diener nor the IME found that the service-
connected chip fracture of the left medial malleolus did not 
cause, but rather aggravated, thrombophlebitis of the lower 
extremities, and there is no competent medical evidence in 
support of such a finding.  

Upon careful consideration of the medical opinions expressed 
by the two physicians, the Board is unable to find that it is 
at least as likely as not that trauma to the left ankle in 
1961 and 1962 during service caused thrombophlebitis of the 
lower extremities, first found in 1971, because the physician 
who found such a relationship, Dr. Diener, did not provide 
any convincing rationale, based on clinical findings, as to 
the process or mechanism by which such an event could have 
occurred, whereas the IME pointed out that clinical findings 
which would be expected to have been present if the inservice 
injuries caused thrombophlebitis of the lower extremities 
were not in fact present in the veteran's case.  The Board 
finds that the opinion of the IME is of greater probative 
value than the opinion of Dr. Diener, and thus the 
preponderance of the competent medical evidence is against 
the veteran's service connection claim.  Accordingly, service 
connection for thrombophlebitis of the lower extremities, on 
a direct or secondary basis, is not established.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310(a).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to service connection for 
thrombophlebitis of the lower extremities, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for thrombophlebitis of the lower 
extremities is denied.  

REMAND

The record shows that, in November 1995, the veteran 
presented to the RO the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for bilateral 
amputation of the lower extremities as a result of VA 
treatment.  In December 1995, the RO decided the veteran's 
service connection claim, but did not decide the claim under 
38 U.S.C.A. § 1151.  The veteran filed a notice of 
disagreement, which may be fairly read as encompassing the 
RO's failure to adjudicate the claim under 38 U.S.C.A. 
§ 1151.  See Isenhart v. Brown, 7 Vet. App. 537 (1995).  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the claim under 
38 U.S.C.A. § 1151.  

Accordingly, the claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for bilateral amputation 
of the lower extremities is hereby REMANDED to the RO for the 
following action:  

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the issue of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral 
amputation of the lower extremities as a 
result of VA treatment.   The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter, or matters the Board has remanded to 
the regional office.  Kutscherousky v. 

West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Error! Not a valid link.

